 

Exhibit 10.1

 



AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT

 

This AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT (this “Agreement”), dated
as of February 2, 2018, is entered into by and among TITAN PHARMACEUTICALS, INC.
(“Borrower”), HORIZON CREDIT II LLC (“Lender”), as assignee of HORIZON
TECHNOLOGY FINANCE CORPORATION (“Horizon”), and Horizon as Collateral Agent.

 

RECITALS

 

A.                  Borrower and Lender are parties to a certain Venture Loan
and Security Agreement dated as of July 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which, among other things, Horizon (i) provided a loan to Borrower
as evidenced by a certain Secured Promissory Note (Loan A) executed by Borrower
in favor of Horizon, dated July 27, 2017, in the original principal amount of
Three Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00) (“Loan A
Note”), (ii) provided a loan to Borrower as evidenced by a certain Secured
Promissory Note (Loan B) executed by Borrower in favor of Horizon, dated July
27, 2017, in the original principal amount of Three Million Five Hundred
Thousand and 00/100 Dollars ($3,500,000.00) (“Loan B Note” and collectively with
the Loan A Note, the “Notes”) and (v) has been granted a security interest in
all assets of Borrower, except, prior to the date hereof, with respect to
Borrower’s Intellectual Property (as defined in the Loan Agreement).

 

B.                  Horizon has assigned all of its right, title and interest in
and to the Notes to Lender pursuant to that certain Assignment of Notes
Receivable dated as of July 27, 2017.

 

C.                  Borrower and Lender desire to amend the Loan Agreement to,
among other things, grant Lender a security interest in Borrower’s Intellectual
Property, and provide for the prepayment of a portion of the Notes, but only to
the extent, and in accordance with the terms, and subject to the conditions, set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Lender and Collateral Agent hereby agree as follows:

 

1.                  Definitions; Interpretation. Unless otherwise defined
herein, all capitalized terms used herein and defined in the Loan Agreement
shall have the respective meanings given to those terms in the Loan Agreement.
Other rules of construction set forth in the Loan Agreement, to the extent not
inconsistent with this Agreement, apply to this Agreement and are hereby
incorporated by reference.

 

2.                  Confirmation. Borrower hereby acknowledges and agrees that:
(i) the Loan Agreement sets forth the legal, valid, binding and continuing
obligations of Borrower to Lender, (ii) the Obligations to Lender under the Loan
Agreement are secured by validly perfected security interests in all assets of
Borrower (except, prior to the date of this Agreement, with respect to
Borrower’s Intellectual Property), the effectiveness and validity of which are
hereby confirmed and (iii) Borrower has no cause of action, claim, defense or
set-off against Lender or any of its affiliates and subsidiaries, officers,
directors, employees, shareholders, agents and representatives (“Related
Parties”), arising on or prior to the date of this Agreement, in any way
regarding or relating to the Loan Agreement or Lender’s or its Related Parties’
actions thereunder and to the extent any such cause of action, claim, defense or
set-off ever existed, whether foreseen or unforeseen, it is waived and Lender
and its Related Parties are released from any such causes of action, claims,
defenses or rights of set-off of Borrower.

 



 

 

 

3.Prepayment.

 

(a)Borrower and Lender hereby agree that in consideration of Lender’s and
Borrower’s agreements contained herein, Borrower shall, no later than two (2)
Business Days following the execution of this Agreement, prepay a portion of the
outstanding principal amount of (i) Loan A in an amount equal to One Million
Five Hundred Thousand Dollars ($1,500,000) and (ii) Loan B in an amount equal to
One Million Five Hundred Thousand Dollars ($1,500,000) (collectively, the “First
Prepayment”). Lender and Borrower acknowledge that after giving effect to the
First Prepayment, the outstanding principal balance of (i) Loan A shall be Two
Million Dollars ($2,000,000) and (ii) Loan B shall be Two Million Dollars
($2,000,000).

 

(b)Borrower and Lender hereby agree that in consideration of Lender’s and
Borrower’s agreements contained herein, Borrower shall, no later than two (2)
Business Days following the occurrence of a Specified Event (as hereafter
defined), prepay a portion of the outstanding principal amount of (i) Loan A in
an amount equal to Five Hundred Thousand Dollars ($500,000) and (ii) Loan B in
an amount equal to Five Hundred Thousand Dollars ($500,000) (collectively, the
“Second Prepayment”). Lender and Borrower acknowledge that, assuming no
additional prepayments have theretofore been made since the date of the First
Prepayment, after giving effect to the Second Prepayment, the outstanding
principal balance of (i) Loan A shall be One Million Five Hundred Thousand
Dollars ($1,500,000) and (ii) Loan B shall be One Million Five Hundred Thousand
Dollars ($1,500,000). For purposes hereof, the term “Specified Event” means the
earlier to occur of (a) the receipt by Borrower of cash proceeds in an amount
not less than Five Million Dollars ($5,000,000) as a result of the sale (or
series of related sales) by Borrower of its Equity Securities on or after the
date of this Agreement and (b) May 14, 2018.

 

(c)Borrower and Lender hereby agree that notwithstanding anything contained in
Section 2.3(b) of the Loan Agreement to the contrary, each of the First
Prepayment and Second Prepayment shall be made without premium or penalty.

 



- 2 -

 

 



4.Amendments to Loan Agreement.

 

(a)Borrower and Lender hereby agree that Section 4.1 of the Loan Agreement shall
be deleted in its entirety and replaced with the following:

 

“4.1 Grant of Security Interests. Borrower grants to Collateral Agent and Lender
a valid, continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure prompt, full and complete
payment of any and all Obligations and in order to secure prompt, full and
complete performance by Borrower of each of its covenants and duties under each
of the Loan Documents (other than the Warrants). The “Collateral” shall mean and
include all right, title, interest, claims and demands of Borrower in the
following:

 

(a)   All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including all laboratory equipment, computer
equipment, office equipment, machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

 

(b)   All inventory now owned or hereafter acquired, including all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products including such inventory as is temporarily out of
Borrower’s custody or possession or in transit and including any returns upon
any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Borrower’s books relating to any of the
foregoing;

 

(c)   All contract rights and general intangibles (including Intellectual
Property), now owned or hereafter acquired, including goodwill, license
agreements (subject to the terms thereof), franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
software, computer programs, computer disks, computer tapes, literature,
reports, catalogs, design rights, income tax refunds, payment intangibles,
commercial tort claims, payments of insurance and rights to payment of any kind;

 

(d)   All now existing and hereafter arising accounts, contract rights,
royalties, license rights, license fees and all other forms of obligations owing
to Borrower arising out of the sale or lease of goods, the licensing of
technology or the rendering of services by Borrower (subject, in each case, to
the contractual rights of third parties to require funds received by Borrower to
be expended in a particular manner), whether or not earned by performance, and
any and all credit insurance, guaranties, and other security therefor, as well
as all merchandise returned to or reclaimed by Borrower and Borrower’s books
relating to any of the foregoing;

 

- 3 -

 

 

(e)   All documents, cash, deposit accounts, letters of credit and letters of
credit rights (whether or not the letter of credit is evidenced by a writing)
and other supporting obligations, certificates of deposit, instruments,
promissory notes, chattel paper (whether tangible or electronic) and investment
property, including all securities, whether certificated or uncertificated,
security entitlements, securities accounts, commodity contracts and commodity
accounts, and all financial assets held in any securities account or otherwise,
wherever located, now owned or hereafter acquired and Borrower’s books relating
to the foregoing; and

 

(f)    To the extent not covered by clauses (a) through (e), all other personal
property of the Borrower, whether tangible or intangible, and any and all rights
and interests in any of the above and the foregoing and, any and all claims,
rights and interests in any of the above and all substitutions for, additions
and accessions to and proceeds thereof, including insurance, condemnation,
requisition or similar payments and proceeds of the sale or licensing of
Intellectual Property.”

 

(b)Borrower and Lender hereby agree that Section 4.3 of the Loan Agreement shall
be deleted in its entirety and replaced with the following:

 

“4.3 Duration of Security Interest. Collateral Agent’s and Lender’s security
interest in the Collateral shall continue until the indefeasible payment in full
and the satisfaction of all Obligations, and termination of Lender’s commitment
to fund the Loans, whereupon such security interest shall terminate. Collateral
Agent and Lender shall, at Borrower’s sole cost and expense, execute such
further documents and take such further actions as may be reasonably necessary
to make effective the releases contemplated by this Section 4.3 (including with
respect to Collateral Agent’s and Lender’s security interest in Borrower’s
Intellectual Property as contemplated by the immediately succeeding sentence),
including duly authorizing and delivering termination statements for filing in
all relevant jurisdictions under the Code and Intellectual Property security
interest releases for filing with the United States Patent and Trademark Office.
Notwithstanding the foregoing, Collateral Agent’s and Lender’s security interest
in Borrower’s Intellectual Property shall automatically terminate if Borrower
provides Lender with evidence reasonably satisfactory to Lender that Borrower
has, during any twelve (12) consecutive month period commencing on January 1,
2018 and continuing through December 31, 2019, received cash royalties and/or
sales milestone payments in an aggregate amount of not less than Five Hundred
Thousand Dollars ($500,000) as the result of sales of Probuphine in the United
States and Canada pursuant to a license agreement with a third party.”

 

(c)Borrower and Lender hereby agree that the following shall be added to the
Loan Agreement as new Section 4.9:

 

“4.9 Intellectual Property. Borrower shall promptly notify Lender within five
(5) Business Days after the federal registration or filing by Borrower of any
patent or patent application, or trademark or trademark application, or
copyright or copyright application and shall promptly execute and deliver to
Lender any grants of security interests in same, in form reasonably acceptable
to Lender, to file with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable.”

 



- 4 -

 

 

(d)Borrower and Lender hereby agree that the following shall be added to the
Loan Agreement as new Section 6.12:

 

“6.12 Equity Financing.

 

(a)Borrower shall provide Lender, on or after February 1, 2018, but on or prior
to February 28, 2018, a written summary of the terms and conditions of a
transaction pursuant to which Borrower shall, if such transaction is
consummated, receive, on or after February 1, 2018, cash proceeds of not less
than Ten Million Dollars ($10,000,000) as a result of the sale of Borrower’s
Equity Securities (the “2018 Equity Financing”), which summary shall be
reasonably acceptable to Lender and shall set forth, in reasonable detail, the
terms of such 2018 Equity Financing and, to the extent known at the time such
summary is delivered to Lender, the identity of the individuals or entities
purchasing not less than seventy-five percent (75%) of the Equity Securities
being sold in such transaction in the aggregate (the “Designated Equity
Investors”). In the event all Designated Equity Investors are not known to
Borrower at the time Borrower delivers the 2018 Equity Financing summary to
Lender, Borrower shall, within two (2) Business Days of obtaining such
information, provide Lender in writing the names and identities of each
Designated Equity Investor.”



 

(b)If stockholder approval of the 2018 Equity Financing is required by
Borrower’s charter or any applicable law, Borrower shall provide Lender, on or
prior to March 15, 2018, with evidence reasonably satisfactory to Lender, that
Borrower has filed a preliminary proxy statement with the U.S. Securities and
Exchange Commission.”



 

(e)Borrower and Lender hereby agree that Section 8.2 of the Loan Agreement shall
be deleted in its entirety and replaced with the following:

 

“8.2 Certain Covenant Defaults. If Borrower fails to perform any obligation
arising under Sections 6.5, 6.8 or 6.12, or violates any of the covenants
contained in Section 7 of this Agreement.”

 

5.Amendments to Notes.

 

(a)Borrower and Lender agree that the fifth (5th) sentence of the second
paragraph of the Secured Promissory Note (Loan A) dated July 27, 2017 in the
original principal amount of $3,500,000 made by Borrower in favor of Lender is
hereby amended and restated in its entirety to provide as follows:

 

- 5 -

 

 

“Commencing on January 1, 2019, and continuing on the first day of each month
thereafter (each, a “Principal and Interest Payment Date” and, collectively with
each Interest Payment Date, each, a Payment Date”), Borrower shall make to
Lender thirty (30) equal payments of principal in the amount of Sixty-Six
Thousand Six Hundred Sixty-Six Dollars and Sixty-Six Cents ($66,666.66) (each, a
“Principal Amortization Amount”) plus accrued interest on the then outstanding
principal amount due hereunder. On the first day of the first month following
Lender’s receipt of the Second Prepayment (as defined in the Amendment of
Venture Loan and Security Agreement dated as of January , 2018 by and among
Borrower, Lender and Collateral Agent), each Principal Amortization Amount shall
be decreased to Fifty Thousand Dollars ($50,000.00).”

 

(b)Borrower and Lender agree that the fifth (5th) sentence of the second
paragraph of the Secured Promissory Note (Loan B) dated July 27, 2017 in the
original principal amount of $3,500,000 made by Borrower in favor of Lender is
hereby amended and restated in its entirety to provide as follows:

 

“Commencing on January 1, 2019, and continuing on the first day of each month
thereafter (each, a “Principal and Interest Payment Date” and, collectively with
each Interest Payment Date, each, a Payment Date”), Borrower shall make to
Lender thirty (30) equal payments of principal in the amount of Sixty-Six
Thousand Six Hundred Sixty-Six Dollars and Sixty-Six Cents ($66,666.66) (each, a
“Principal Amortization Amount”) plus accrued interest on the then outstanding
principal amount due hereunder. On the first day of the first month following
Lender’s receipt of the Second Prepayment (as defined in the Amendment of
Venture Loan and Security Agreement dated as of January , 2018 by and among
Borrower, Lender and Collateral Agent), each Principal Amortization Amount shall
be decreased to Fifty Thousand Dollars ($50,000.00).”

 

6.              Lend er’s and Collateral Agent’s Acknowledgments . Lender and
Collateral Agent hereby acknowledge that (a) Borrower’s grant to Collateral
Agent and Lender of a security interest in Borrower’s Intellectual Property
shall not constitute a breach of Section 7.14 of the Loan Agreement and (b)
during the Specified Period (as hereafter defined), none of the following shall
constitute or form the basis upon which Lender may at any time declare a Default
or an Event of Default under the Loan Agreement (including, without limitation,
under Section 8.4 thereof) or under any other Loan Document: (i) the level of
Probuphine sales or royalties related thereto, (ii) the valuation of Probuphine,
or (iii) the termination or amendment of the existing Probuphine license
agreement. For purposes hereof, the term “Specified Period” means the period
commencing as of the date of the Loan Agreement and ending on the date that is
twelve (12) months after the date of this Agreement.

 

7.Representations and Warranties.

 

(a)At and as of the date of this Agreement and both prior to and after giving
effect to this Agreement, each of the representations and warranties contained
in the Loan Agreement is true and correct in all material respects (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date).

 

- 6 -

 



 

(b)Borrower has all necessary power and authority to execute, deliver, and
perform in accordance with the terms thereof, this Agreement. Borrower has all
requisite power and authority to own and operate its Property and to carry on
its business as now conducted.

 

(c)No Default or Event of Default has occurred under the Loan Agreement or the
other Loan Documents and is continuing or will exist immediately after giving
effect to this Agreement.

 

8.             Covenants of Borrower. Borrower agrees that, in connection with
its execution and delivery of this Agreement, Borrower shall deliver to Lender
each of the following items, and the failure by Borrower to deliver any of these
items shall be a Default under the Loan Agreement:

 

(a)Grants of security interest in Borrower’s Intellectual Property, in the form
attached hereto as Exhibit A, each duly executed by Borrower;

 

(b)Within five (5) Business Days following Borrower’s receipt thereof from
Lender, such other documents, instruments and agreements, including UCC
financing statement amendments and evidence of filings with the United States
Patent and Trademark Office and the United States Copyright Office, in each case
in form and substance reasonably acceptable to Borrower, as Lender shall
reasonably request to evidence the perfection and priority of the security
interests granted to Collateral Agent and Lender in Borrower’s Intellectual
Property; and

 

(c)Borrower’s payment of Lender’s legal expenses in the amount of Five Thousand
and 00/100 Dollars ($5,000) incurred in connection with the drafting,
negotiation and execution of this Agreement and the documents, instruments,
agreements and financing statements referred to in Sections 6(a) and (b) of this
Agreement.

 

9.             Effect of Agreement. On and after the date hereof, each reference
to the Loan Agreement in the Loan Agreement or in any other document shall mean
the Loan Agreement as amended by this Agreement. Except as expressly provided
hereunder, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power, or remedy of Lender, nor constitute a
waiver of any provision of the Loan Agreement. Except to the limited extent
expressly provided herein, nothing contained herein shall, or shall be construed
to (nor shall the Borrower ever argue to the contrary) (i) modify the Loan
Agreement, any Note or any other Loan Document (ii) modify, waive, impair, or
affect any of the covenants, agreements, terms, and conditions thereof, or (iii)
waive the due keeping, observance and/or performance thereof, each of which is
hereby ratified and confirmed by the Borrower. Except as amended above, the Loan
Agreement remains in full force and effect. Borrower acknowledges and agrees
that the failure to make any payment required under this Agreement shall
constitute an Event of Default under the Loan Agreement.

 



- 7 -

 

 

10.             Headings. Headings in this Agreement are for convenience of
reference only and are not part of the substance hereof.

 

11.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut without reference to
conflicts of law rules.

 

12.             Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic or facsimile transmission, each of which
when so delivered shall be deemed an original, but all such counterparts taken
together shall constitute but one and the same instrument.

 

13.             Integration. This Agreement and the Loan Documents constitute
and contain the entire agreement of Borrower, Collateral Agent and Lender with
respect to their respective subject matters, and supersede any and all prior
agreements, correspondence and communications.

 

[Remainder of page intentionally left blank]

 

- 8 -

 

 

IN WITNESS WHEREOF, Borrower, Lender and Collateral Agent have caused this
AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT to be executed as of the day
and year first above written.

 



BORROWER:                 TITAN PHARMACEUTICALS, INC.                          
By: /s/ Sunil Bhonsle       Name:  Sunil Bhonsle       Title: President & CEO  
                        LENDER:   COLLATERAL AGENT: HORIZON CREDIT II LLC  
HORIZON TECHNOLOGY FINANCE CORPORATION             By: /s/ Robert D. Pomeroy,
Jr.   By: /s/ Robert D. Pomeroy, Jr. Robert D. Pomeroy, Jr.   Robert D. Pomeroy,
Jr. Chief Executive Officer   Chief Executive Officer

 



(Signature page to Amendment to Venture Loan and Security Agreement)

  



 

 

 



GRANT OF SECURITY INTEREST PATENTS

 

THIS GRANT OF SECURITY INTEREST, dated as of February 2, 2018, is executed by
TITAN PHARMACEUTICALS, INC., a Delaware corporation with an address of 400
Oyster Point Blvd., Suite 505, South San Francisco, CA 94080 (“Debtor”), in
favor of HORIZON CREDIT II LLC, as assignee of HORIZON TECHNOLOGY FINANCE
CORPORATION, a Delaware corporation with an address of 312 Farmington Avenue,
Farmington, Connecticut 06032 (“Secured Party”).

 

A.                 Pursuant to a certain Venture Loan and Security Agreement,
dated as of July 27, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, (the “Agreement”) by and between Debtor and the
Secured Party, the Secured Party has agreed to extend credit to Debtor upon the
terms and subject to the conditions set forth therein;

 

B.                 Debtor owns the patents and/or applications for patents, more
particularly described on Schedules 1-A and 1-B annexed hereto as part hereof
(collectively, the “Patents”);

 

C.                 Pursuant to the Agreement, Debtor has granted to Secured
Party a security interest in all right, title and interest of Debtor in and to
the Patents, together with any reissue, continuation, continuation-in-part or
extension thereof, and all proceeds thereof, including any and all causes of
action which may exist by reason of infringement thereof for the full term of
the Patents (the “Collateral”), to secure the prompt payment, performance and
observance of the Obligations (as defined in the Agreement);

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Debtor does hereby further grant to Secured Party a security
interest in the Collateral to secure the prompt payment, performance and
observance of the Obligations.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.

 

IN WITNESS WHEREOF, Debtor has caused this instrument to be executed as of the
day and year first written above.

 



  TITAN PHARMACEUTICALS, INC.               By: /s/ Sunil Bhonsle   Name: Sunil
Bhonsle   Title: President & CEO



 

 

 

 

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

PATENTS

 

Patent  Title  Docket No.  Owner  Patent Number  Grant Date US
United States  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF
BUPRENORPHINE   30414-
20008.00   Titan Pharmaceuticals, Inc.   7736665   06-15-2010 AU
Australian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
 30414-
20008.41   Titan Pharmaceuticals, Inc.   2003240493   09-25-2008 CA
Canadian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
 30414-
20008.42   Titan Pharmaceuticals, Inc.   2487577   11-18-2014 IN
Indian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
 30414-
20008.43   Titan Pharmaceuticals, Inc.   214622   02-13-2008 JP
Japanese  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
30414-
20008.44   Titan Pharmaceuticals, Inc.   4668611   01-21-2011 MX
Mexican  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
30414-
20008.45   Titan Pharmaceuticals, Inc.   266637   05-11-2009 NZ
New Zealand  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF
BUPRENORPHINE  30414-
20008.46   Titan Pharmaceuticals, Inc.   536965   06-07-2007 AU
Australian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
30414-
20008.50   Titan Pharmaceuticals, Inc.   2008212011   09-09-2010

 



 

 



 

US
United States  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.02   Titan Pharmaceuticals, Inc.   8,852,623   10-07-2014 US
United States  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.03   Titan Pharmaceuticals, Inc.   9,278,163   03-08-2016 AU
Australian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.41   Titan Pharmaceuticals, Inc.   2004228017   05-27-2010 CA
Canadian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.42   Titan Pharmaceuticals, Inc.   2520613   12-04-2012 IL
Israeli  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.45   Titan Pharmaceuticals, Inc.   171115   01-30-2016 JP
Japanese  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.46   Titan Pharmaceuticals, Inc.   5064794   08-17-2012 KR
South Korean  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.47   Titan Pharmaceuticals, Inc.   101152183   05-25-2012 MX
Mexican  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.48   Titan Pharmaceuticals, Inc.   284457   03-08-2011

 



 

 

 

NZ
New Zealand  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.49   Titan Pharmaceuticals, Inc.   542548   08-13-2009 ZA
South African  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.50   Titan Pharmaceuticals, Inc.   200507877   10-31-2007 EP
European  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.51   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 HK
Hong Kong  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.52   Titan Pharmaceuticals, Inc.   1083682   08-26-2011 MX
Mexican  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.54   Titan Pharmaceuticals, Inc.   294075   01-03-2012 AT
Austrian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.55   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 BE
Belgian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.56   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 BG
Bulgarian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.57   Titan Pharmaceuticals, Inc.   1610791   02-23-2011

 



 

 

 

CH
Swiss  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.58   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 CY
Cyprian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.59   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 CZ
Czech Republic  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.60   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 DE
German  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.61   Titan Pharmaceuticals, Inc.   6020040315125   02-23-2011 DK
Danish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.62   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 EE
Estonian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.63   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 ES
Spanish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.64   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 FI
Finnish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.65   Titan Pharmaceuticals, Inc.   1610791   02-23-2011

 



 

 

 

FR
French  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.66   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 GB
British  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.67   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 GR
Greek  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.68   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 HU
Hungarian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.69   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 IE
Irish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.70   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 IT
Italian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.71   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 LU
Luxembourg  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.72   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 MC
Monaco  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.73   Titan Pharmaceuticals, Inc.   1610791   02-23-2011

 



 

 

 

NL
Dutch  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.74   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 PL
Polish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.75   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 PT
Portuguese  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.76   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 RO
Romanian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.77   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 SE
Swedish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.78   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 SI
Slovenian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.79   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 SK
Slovak Republic  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.80   Titan Pharmaceuticals, Inc.   1610791   02-23-2011 TR
Turkish  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.81   Titan Pharmaceuticals, Inc.   1610791   02-23-2011

 



 

 

 

JP
Japanese  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.82   Titan Pharmaceuticals, Inc.   5608581   09-05-2014 CN
Chinese  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.83   Titan Pharmaceuticals, Inc.   ZL2012101671235   12-31-2014 HK
Hong Kong  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE
AGONIST  30414-
20009.84   Titan Pharmaceuticals, Inc.   HK1177895   10-23-2015 AU
Australian  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.41   Titan Pharmaceuticals, Inc.   2011227289   05-05-2016 JP
Japanese  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.46   Titan Pharmaceuticals, Inc.   5869551   01-15-2016 SG
Singaporean  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.49   Titan Pharmaceuticals, Inc.   184059   04-16-2015 JP
Japanese  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.52   Titan Pharmaceuticals, Inc.   6022649   10-14-2016

 

 

 

 

SCHEDULE 1-B TO GRANT OF SECURITY INTEREST

 



PATENT APPLICATIONS

 

Patent
Application  Title  Docket No.  Owner  Application
Number  Application
Date US
United States  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF
BUPRENORPHINE  [at Choate, Hall
& Stewart; no MoFo docket no.]   Titan Pharmaceuticals, Inc.   15/667,770 
 08-03-2017 EP
European  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF BUPRENORPHINE 
30414-
20008.51   Titan Pharmaceuticals, Inc.   121934350   06-02-2003 HK
Hong Kong  ADMINISTRATION OF BUPRENORPHINE IN A POLYMERIC MATRIX  30414-
20008.52   Titan Pharmaceuticals, Inc.   131089542   06-02-2003 IN
Indian  IMPLANTABLE POLYMERIC DEVICE FOR SUSTAINED RELEASE OF DOPAMINE AGONIST 
30414-
20009.53   Titan Pharmaceuticals, Inc.   1193KOLNP2008   03-24-2008

 



 

 

 

US
United States  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.00   Titan Pharmaceuticals, Inc.   13/634,535   03-16-2011 US
United States  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.01   Titan Pharmaceuticals, Inc.   13/802,504   03-16-2011 CA
Canadian  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.42   Titan Pharmaceuticals, Inc.   2792179   03-16-2011 EP
European  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.43   Titan Pharmaceuticals, Inc.   117569574   03-16-2011 HK
Hong Kong  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.44   Titan Pharmaceuticals, Inc.   131086402   03-16-2011 IN
Indian  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.45   Titan Pharmaceuticals, Inc.   8733/DELNP/2012   03-16-2011 KR
South Korean  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.47   Titan Pharmaceuticals, Inc.   1020127026810   03-16-2011 MX
Mexican  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.48   Titan Pharmaceuticals, Inc.   MX/a/2012/010611   03-16-2011 ZA
South African  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.50   Titan Pharmaceuticals, Inc.   201206563   03-16-2011 SG
Singaporean  HETEROGENEOUS IMPLANTABLE DEVICES FOR DRUG DELIVERY  30414-
20045.51   Titan Pharmaceuticals, Inc.   10201501964Q   03-16-2011 PCT
International (PCT)  IMPLANTABLE DEVICES FOR DRUG DELIVERY WITH REDUCED BURST
RELEASE  30414-
20046.40   Titan Pharmaceuticals, Inc.   PCT/US2017/055432   10-05-2017 US
United States  IMPLANTABLE DEVICES FOR DRUG DELIVERY WITH REDUCED BURST RELEASE 
30414-
30046.00   Titan Pharmaceuticals, Inc.   62/404,643   10-05-2016

 



 

 

 



GRANT OF SECURITY INTEREST TRADEMARKS

 

THIS GRANT OF SECURITY INTEREST, dated as February 2, 2018, is executed by TITAN
PHARMACEUTICALS, INC., a Delaware corporation with an address of 400 Oyster
Point Blvd., Suite 505, South San Francisco, CA 94080 (“Debtor”), in favor of
HORIZON CREDIT II LLC, as assignee of HORIZON TECHNOLOGY FINANCE CORPORATION, a
Delaware corporation with an address of 312 Farmington Avenue, Farmington,
Connecticut 06032 (“Secured Party”).

 

A.                 Pursuant to a certain Venture Loan and Security Agreement,
dated as of July 27, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, (the “Agreement”) by and between Debtor and the
Secured Party, the Secured Party has agreed to extend certain credit facilities
to Debtor upon the terms and subject to the conditions set forth therein;

 

B.                 Debtor owns the registered trademarks, service marks (and
applications and registrations therefor), of the United States, more
particularly described on Schedules 1-A and 1-B annexed hereto as part hereof
(collectively, the “Trademarks”);

 

C.                 Pursuant to the Agreement, Debtor has granted to Secured
Party a security interest in all right, title and interest of Debtor in and to
the Trademarks, together with associated goodwill, and all proceeds thereof,
including any and all causes of action which may exist by reason of infringement
thereof for the full term of the Trademarks (the “Collateral”), to secure the
prompt payment, performance and observance of the Obligations (as defined in the
Agreement);

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Debtor does hereby further grant to Secured Party a security
interest in the Collateral to secure the prompt payment, performance and
observance of the Obligations.

 

Debtor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.

 

IN WITNESS WHEREOF, Debtor has caused this instrument to be executed as of the
day and year first written above.

 



  TITAN PHARMACEUTICALS, INC.               By: /s/ Sunil Bhonsle   Name: Sunil
Bhonsle   Title: President & CEO

 



 

 

 



SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

 

TRADEMARKS

 

 

Trademark

 

Country

 

Owner

 

Registration Number

 

Registration Date

 

T & DESIGN

 

[image_002.jpg]

 

Japan

 

Titan Pharmaceuticals, Inc.

 

4656286

 

03/20/2003

 

PROBUPHINE.

 

United States of America

 

Titan Pharmaceuticals, Inc.

 

4,102,980

 

02/21/2012

 

PROBUPHINE

 

European Union

 

Titan Pharmaceuticals, Inc.

 

002707743

 

10/27/2003

 

PROBUPHINE

 

Japan

 

Titan Pharmaceuticals, Inc.

 

4707954

 

09/05/2003

 

PROBUPHINE

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

502931

 

05/17/2002

 

PROBUPHINE

 

European Union

 

Titan Pharmaceuticals, Inc.

 

010891646

 

10/11/2012

 

PROBUPHINE

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

631889

 

07/16/2012

 

PROBUPHINE

 

Australia

 

Titan Pharmaceuticals, Inc.

 

1545572

 

12/16/2013

 

PROBUPHINE

 

Mexico

 

Titan Pharmaceuticals, Inc.

 

1380691

 

07/03/2013

 



 

 

 

 

TITAN PHARMACEUTICALS

 

Japan

 

Titan Pharmaceuticals, Inc.

 

2002045667

 

01/10/2003

 

PRONEURA

 

Japan

 

Titan Pharmaceuticals, Inc.

 

4821226

 

11/26/2004

 

PRONEURA

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

524391

 

08/17/2004

 

PRONEURA

 

European Union

 

Titan Pharmaceuticals, Inc.

 

004940359

 

02/13/2007

 

T LOGO PLUS INNOVATIONS IN MEDICINE

 

[image_003.jpg]

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

532111

 

02/25/2005

 

T LOGO PLUS INNOVATIONS IN MEDICINE

 

[image_003.jpg]

 

Japan

 

Titan Pharmaceuticals, Inc.

 

4933523

 

03/03/2006

 

T LOGO PLUS INNOVATIONS IN MEDICINE

 

[image_003.jpg]

 

European Union

 

Titan Pharmaceuticals, Inc.

 

004591483

 

08/22/2006

 

BUPLANT

 

Madrid Protocol

 

Titan Pharmaceuticals, Inc.

 

IR1320700

 

08/26/2016

 



-2-

 

 

 

BUPLANT

 

Australia

 

Titan Pharmaceuticals, Inc.

 

IR1320700

 

08/26/2016

 

BUPLANT

 

European Union

 

Titan Pharmaceuticals, Inc.

 

IR1320700

 

08/26/2016

 

BUPLANT

 

Mexico

 

Titan Pharmaceuticals, Inc.

 

IR1320700

 

08/26/2016

 

BUPLANT

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

IR1320700

 

08/26/2016

 

T & DESIGN

 

[image_004.jpg]

 

Madrid Protocol

 

Titan Pharmaceuticals, Inc.

 

IR1370158

 

06/16/2017

 

TITAN PHARMACEUTICALS & DESIGN

 

[image_005.jpg]

 

Madrid Protocol

 

Titan Pharmaceuticals, Inc.

 

IR1366454

 

06/16/2017

 



-3-

 

 

SCHEDULE 1-B TO GRANT OF SECURITY INTEREST

 

TRADEMARK APPLICATIONS

 

 

Trademark Application

 

Country

 

Owner

 

Application Number

 

Application Date

 

PROBUPHINE

 

Canada

 

Titan Pharmaceuticals, Inc.

 

1612370

 

02/01/2013

 

PROBUPHINE

 

European Union

 

Titan Pharmaceuticals, Inc.

 

017362781

 

10/18/2017

 

PROBUPHINE

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

629852017

 

10/17/2017

 

TITAN PHARMACEUTICALS

 

United States of America

 

Titan Pharmaceuticals, Inc.

 

87/457,505

 

05/19/2017

 

PRONEURA

 

United States of America

 

Titan Pharmaceuticals, Inc.

 

86/309,090

 

06/13/2014

 

PRONEURA

 

Canada

 

Titan Pharmaceuticals, Inc.

 

1494136

 

08/31/2010

 

BUPLANT

 

United States of America

 

Titan Pharmaceuticals, Inc.

 

87/009,766

 

04/21/2016

 

T & DESIGN

 

[image_004.jpg] 

 

United States of America

 

Titan Pharmaceuticals, Inc.

 

87/278,810

 

12/22/2016



 



-4-

 



 

 

T & DESIGN

 

[image_004.jpg]

 

Canada

 

Titan Pharmaceuticals, Inc.

 

1843050

 

06/16/2017

 

T & DESIGN

 

[image_004.jpg]

 

European Union

 

Titan Pharmaceuticals, Inc.

 

IR1370158

 

06/16/2017

 

T & DESIGN

 

[image_004.jpg]

 

Japan

 

Titan Pharmaceuticals, Inc.

 

IR1370158

 

06/16/2017

 

T & DESIGN

 

[image_004.jpg]

 

Swtizerland

 

Titan Pharmaceuticals, Inc.

 

IR1370158

 

06/16/2017

 

TITAN PHARMACEUTICALS & DESIGN

 

[image_005.jpg]

 

United States of America

 

Titan Pharmaceuticals, Inc.

 

87/278,812

 

12/22/2016

 



-5-

 

 

 

TITAN PHARMACEUTICALS & DESIGN

 

[image_005.jpg]

 

Canada

 

Titan Pharmaceuticals, Inc.

 

1843052

 

06/16/2017

 

TITAN PHARMACEUTICALS & DESIGN

 

[image_005.jpg]

 

European Union

 

Titan Pharmaceuticals, Inc.

 

IR1366454

 

06/16/2017

 

TITAN PHARMACEUTICALS & DESIGN

 

[image_005.jpg]

 

Japan

 

Titan Pharmaceuticals, Inc.

 

IR1366454

 

06/16/2017

 

TITAN PHARMACEUTICALS & DESIGN

 

[image_005.jpg]

 

Switzerland

 

Titan Pharmaceuticals, Inc.

 

IR1366454

 

06/16/2017

 



-6-



